Citation Nr: 1535872	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  

Specifically, the record reflects that the Veteran served in Thailand from June 1969 to June 1970.  In his February 2014 VA Form 9, substantive appeal, he alleges that serving as a perimeter guard he was exposed to herbicides used on the base perimeter.  He claims service connection for the disabilities at issue based on the theory that they resulted from such exposure.

Exhaustive development has not been undertaken to determine whether or not he indeed was exposed herbicides in Thailand.  (He was asked to provide identifying information, and did not respond.)   However, where in Thailand he was stationed may be ascertainable from evidence of record/constructively of record, or from unit histories of his unit which may be researched.  His service personnel records associated with the record do not appear to be complete.  Those found identify his unit as the 809th Engineer Battalion.   

Furthermore, subsequent to a February 2012 VA formal finding that he was not exposed to herbicides in Thailand (which was made, in part, on the basis that he had not cooperated with requests for information to ascertain his duty station in Thailand), the RO ordered VA diabetes and hypertension examinations.  The instructions to the examiner included a statement that the Veteran's "Vietnam service is verified and Agent Orange exposure is conceded."  The Board's review of the record did not find a determination by the AOJ to the effect that the Veteran served in Vietnam or conceding his exposure to herbicides; clarification is needed.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to ensure that the Veteran's service personnel records in the record are complete.  To also facilitate development the Veteran should again be asked to identify the locations of his duty stations in Thailand.  If he is unable to provide an accurate response, the AOJ should arrange for research to ascertain where in Thailand he was stationed by researching unit histories of his documented service unit (the 809th Engineer Battalion).  Then the AOJ should request VA's Compensation and Pension Service to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Thailand where the Veteran was stationed while he served there from June 1969 to June 1970. If the response is negative, a request to the JSRRC should be made to attempt to verify the claimed exposure taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts shown by his service records, in accordance with M21-1, Part IV, Subpart ii, 2.C.10.n.  The scope of the search must be noted.   [If the Veteran does not respond to the request for identifying information, and the location of his duty station in Thailand cannot be determined without his cooperation, he should be specifically advised that his lack of cooperation frustrated VA's attempt to assist him.]  The AOJ should then make a formal determination for the record regarding whether or not the Veteran was exposed to herbicides in the course of his service in Thailand.  He should be notified of the determination.

The AOJ should review the record and clarify the instruction on the February 2012 VA diabetes mellitus examination report indicating that "Vietnam service is verified and Agent Orange is conceded."  If it is an accurate representation of the AOJ's findings, the AOJ should identify the underlying documents supporting the findings.  (Of service in Vietnam and exposure to herbicides.)  If the statement was made in error, such should be acknowledged for the record.  

3.  The AOJ should then review the record, arrange for any further development indicated (e.g., an examination to ascertain whether the Veteran has ischemic heart disease or the etiology of his hypertension), and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

